—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about December 18, 1998, inter alia, denying defendant-appellant’s cross motion for summary judgment, unanimously affirmed, without costs.
The subject policy of insurance issued by defendant insurer to plaintiff jewelry manufacturer limits the insurer’s liability *127thereunder for loss occasioned by the theft of the insured’s “pattern[s]” to- $2,500. Because it is not clear, as a matter of law, that limitation should apply where the insured’s loss is attributable to theft of its jewelry “model[s],” summary judgment was properly denied. The affidavits of jewelry manufacturers submitted by plaintiff were sufficient to raise a triable question as to whether the terms “model” and “pattern”, when understood from the insured’s perspective as a jewelry manufacturer, were, in fact, interchangeable as defendant-appellant contends. Concur — Rosenberger, J. P., Williams, Ellerin and Saxe, JJ.